DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of claims 1-7 in the reply filed on 06/23/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, limitation the topic in the database references to other items in the claims. It is unclear what item is being referenced.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over RANGANATHAN [US 2010/0057712 A1] in view of BENTOVIM et al. [US 2019/0379940 A1], hereinafter referred to as BENTOVIM, and further in view of MARRA et al. [US 2017/0039278 A1], hereinafter referred to as MARRA.

Regarding claim 1, RANGANATHAN teaches a computer-implemented method. The computer-implemented method as taught in RANGANATHAN reads on claim 1 as shown below.

CLAIM 1
A computer-implemented method, comprising:



obtaining, by a computing device, query data from a query submitted by a user on a social network;




determining, by the computing device, a topic of the query by extracting information from the query data;
matching, by the computing device, the topic to content stored in a content database.


RANGANATHAN 
A computer-implemented method for sharing information (RANGANATHAN, ¶ 0001), wherein the method is performed by a polling server (RANGANATHAN, ¶¶ 0030 & 0032) comprising:
query information such as text (RANGANATHAN, ¶ 0037) is obtained by polling server (RANGANATHAN, ¶ 0030), wherein the text is from a query submitted by a user (RANGANATHAN, ¶ 0036) on a social network as shown in FIG. 1 (RANGANATHAN, ¶¶ 0021[Wingdings font/0xE0]0022);
a particular subcategory is determined  by extracting word from the text of the query (RANGANATHAN, ¶ 0038);
most highly rated answers from answers database corresponding to the particular subcategory are searched (RANGANATHAN, ¶ 0043).


RANGANATHAN does not explicitly teach the step of determining, by the computing device, that the content can be shared with the user based on relationship data dynamically derived from user activity within the social network; and initiating, by the computing device, sharing of the content with the user based on the determining that the content can be shared, wherein the user is not statically connected to the content or the author of the content in the social network.
BENTOVIM teaches a method of sharing content (BENTOVIM, FIG. 7). The method as taught in BENTOVIM comprises the steps of;
determining that the content can be shared with the user based on relationship data dynamically derived from user activity within the social network, e.g., the matched content is determined whether the matched content is sharable (BENTOVIM, ¶ 0071), wherein a shared content is based on relationship data indicating that the content is sharable with the user (BENTOVIM, ¶ 0042);
initiating sharing of the content with the user based on the determining that the content can be shared, e.g., the matched content is shared with the user based on the determining that the matched content is sharable (BENTOVIM, ¶ 0071), 
wherein the user is not statically connected to the content or the author of the content in the social network, e.g., wherein the user is not connected to the content in accordance with a permission database (BENTOVIM, ¶ 0076).  
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BENTOVIM into RANGANATHAN in order to manage a sharable content.
RANGANATHAN & BENTOVIM does not explicitly teach that relationship data indicating that the content being sharable is derived from user activity within the social network.
MARRA teaches a method of sharing content (MARRA, FIG. 2). MARRA further teaches that relationship data indicating that the content being sharable is derived from user activity within the social network, e.g., social relationship indicating the content is sharable is derived from social interaction within the social network (MARRA, ¶¶ 0035[Wingdings font/0xE0]0037).


Regarding claim 2, MARRA further discloses the step of:
monitoring, by the computing device, activity on the social network between users of the social network (MARRA, ¶ 0035);
dynamically generating, by the computing device, the relationship data defining relationships between the users of the social network based on the activity and user profile data of the users in a user profile database (MARRA, ¶¶ 0046[Wingdings font/0xE0]0049); and
storing, by the computing device, the relationship data in the relationship database (MARRA, ¶ 0028).

Regarding claim 3, MARRA further teaches that the dynamically generating the relationship data is further based on a pre-defined role of the user within the social network (MARRA, ¶¶ 0046[Wingdings font/0xE0]0049).

Regarding claim 5, RANGANATHAN further teaches that the information extracted from the query includes intent of the query (RANGANATHAN, ¶¶ 0002 & 0038).

Regarding claim 7, RANGANATHAN further teaches that the computing device includes software provided as a service in a cloud environment (RANGANATHAN, FIG. 1 & ¶¶ 0005, 0055).



Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over RANGANATHAN [US 2010/0057712 A1] in view of BENTOVIM et al. [US 2019/0379940 A1], hereinafter referred to as BENTOVIM, and further in view of MARRA et al. [US 2017/0039278 A1], hereinafter referred to as MARRA, and BOLSHINSKY et al. [US 2016/0162485 A1].

Regarding claim 4, RANGANATHAN, BENTOVIM & MARRA do not explicitly teach the step of updating, by the computing device, a score for the topic in the database based on the matching the topic to content stored in the content database.
BOLSHINSKY teaches a method of sharing content (BOLSHINSKY, Abstract). BOLSHINSKY further discloses the step of updating, by the computing device, a score for the topic in the database based on the matching the topic to content stored in the content database (BOLSHINSKY, FIG. 4 & ¶¶ 0052[Wingdings font/0xE0]0060).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BOLSHINSKY into RANGANATHAN, BENTOVIM & MARRA in order to manage content topic.

Regarding claim 6, RANGANATHAN further teaches that the topics in the content database are topics of user queries submitted on the social network (RANGANATHAN, ¶¶ 0038 & 0043)
RANGANATHAN, BENTOVIM & MARRA do not explicitly teach the steps of obtaining, determining, matching and sharing as recited in claim 6.
BOLSHINSKY teaches a method of sharing content (BOLSHINSKY, Abstract). BOLSHINSKY further discloses the step of 
obtaining, by the computing device, posted content submitted by another user on the social network (BOLSHINSKY, ¶¶ 0012 & 0042);
determining, by the computing device, a topic of the posted content (BOLSHINSKY, ¶ 042);
matching, by the computing device, the topic of the posted content to topics in the content database (BOLSHINSKY, ¶ 0042);
determining in response to the matching, by the computing device, that the topic of the posted content is relevant to one or more users on the social network based on information derived from the posted content (BOLSHINSKY, ¶¶ 0044[Wingdings font/0xE0]0045); and
sharing, by the computing device, the posted content with the one or more users on the social network based on the topic being relevant (BOLSHINSKY, ¶¶ 0044[Wingdings font/0xE0]0047).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BOLSHINSKY into RANGANATHAN, BENTOVIM & MARRA in order to manage shared content. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        July 8, 2021